—

REPUBLIQUE DU CAMEROUN PAIX-TRAVAIL-PATRIE

Vu
Vu

vu

Vu

vu

Vu

Vu

Vu

vu

Vu

vu

DECRET NA 0 11 oi? PM DU __ 05 WI 201

portant attribution de la Concession Forestière
constituée de l’'UFA 10 053 à la Société des Grumes
du Cameroun S.A.-

LE PREMIER MINISTRE, CHEF DU GOUVERNEMENT,

la Constitution ;

la loi n°94/01 du 20 janvier 1994 portant régime des forêts, de la faune et de la
pêche, ensemble ses modificatifs subséquents ;

l'ordonnance n°74/1 du 06 juillet 1974 fixant le régime foncier, modifiée et
complétée par l'ordonnance n°77/1 du 10 juillet 1977 ;

l'ordonnance n°74/2 du 06 juillet 1974 fixant le régime domanial, modifiée et
complétée par l'ordonnance n°77/2 du 10 juillet 1977 ;

le décret n°76/167 du 27 avril 1976 fixant les modalités de gestion du domaine
privé de l'Etat et ses modificatifs subséquents ;

le décret n°92/089 du 04 mai 1992 précisant les attributions du Premier Ministre,
modifié et complété par le décret n°95/145 bis du 04 août 1995 :

le décret n°2004/320 du 08 décembre 2004 portant organisation du Gouvernement,
modifié et complété par le décret n°2007/268 du 07 septembre 2007 ;

le décret n°2009/222 du 30 juin 2009 portant nomination d'un Premier Ministre,
Chef du Gouvernement ;

le décret n°95/531/PM du 23 août 1995 fixant les modalités d'application du régime
des forêts, modifié et complété par le décret n°99/781/PM du 13 octobre 1999 ;

le décret n°2010/0554/PM du 31 mars 2010 portant incorporation au domaine privé
de l'Etat et classement en Unité Forestière d'Aménagement d'une portion de forêt
de 82 308 ha dénommée UFA 10 053 ;

le dossier technique y afférent,

DECRETE:

ARTICLE 1°.- La portion de forêt d'une superficie de 82 308 ha située dans les
Arrondissements de Mbang et d'Abong-Mbang, Départements de la Kadey et du Haut-
Nyong, Région de l'Est, incorporée au domaine privé de l'Etat par décret n°2010/0554/PM
du 31 mars 2010 comme Unité Forestière d'Aménagement dénommée UFA 10 053 est,
en application des dispositions de l'article 69 du décret n°95/531/PM du 23 août ‘1995
fixant les modalités d'application du régime des forêts, attribuée en concession forestière à
la Société des Grumes du Cameroun S.A, BP. 1959 Douala.
ARTICLE 2.

La portion de forêt susmentionnée est délimitée ainsi qu'il suit :

Le point de base A se trouve à la confluence des cours d’eau Moun et Mbang.

A L'OUEST :

AU SUD :

AL'EST :

AU NORD :

Du point A, suivre la rivière Moun en amont sur une distance de 13, 8 km
jusqu'à sa confluence avec la rivière Djué, d'où le point B ;

Du point B, suivre la rivière Djué en amont sur une distance de 21 km pour
atteindre le point C.

Du point C, suivre Une droite de gisement 66 degrés sur une distance de 4, 7
km pour atteindre le point D ;

Du point D, suivre une droite de gisement 84 degrés sur une distance de 8, 2
km pour atteindre le point E ;

Du point E, suivre une droite de gisement 94 degrés sur une distance de 2, 7
km pour atteindre le point F situé à la confluence entre la rivière Moun et un
cours d'eau non dénommé :

Du point F, suivre une droite de gisernent 57 degrés sur une distance de 3, 3
km pour atteindre le point G situé sur un affluent non dénommé de la rivière
Ndama ;

Du point G, suivre une droite de gisement 85 degrés sur Une distance de 3, 2
km pour atteindre le point H situé sur la rivière Bangué.

Du point H, suivre la rivière Bangué en aval sur une distance de 46 km pour
atteindre le point | situé à sa confluence avec un affluent non dénommé.

Du point I, suivre une droite de gisement 233 degrés sur une distance de 5,
4 km pour atteindre le point J ;

Du point J, suivre une droite de gisement 254 degrés sur une distance de 6,
8 km pour atteindre le point K ;

Du point K, suivre une droite de gisement 42 degrés sur une distance de 3, 6
km pour atteindre le point L situé sur la rivière Mwakokoukou ;

Du point L, suivre une droite de gisement 310 degrés sur une distance de 3,
2 km pour atteindre le point M situé sur un affluent non dénommé de
Mwakokoukou ;

Du point M, suivre une droite de gisement 238 degrés sur une distance de 1,
6 km pour atteindre le point N situé à la confluence des rivières
Mwakokoukou et Mopial ;

Du point N, suivre en aval la rivière Mopial sur une distance de 5 km pour
atteindre le point Q ;

Du point O, suivre une droite de gisement 253 degrés sur ‘une distance de 3 .
km pour atteindre le point P situé sur un affluent non dénommé de la rivière
Molobo ;
°< Du point P, suivre cet affluent en aval sur une distance de 5 km jusqu'à sa
confluence avec Molobo, d'où le point Q situé par ailleurs sur la confluence
des rivières Molobo et Mwanosa ;

+ _ Du point Q, suivre la rivière Mwanosa en amont sur une distance de 5 km
pour atteindre le point R ;

+ _ Du point R, suivre une droite de gisement 267 degrés sur une distance de 5,
4 km pour retrouver le point À dit de base.

ARTICLE 3.- (1) Cette concession forestière est strictement personnelle et valable pour
une durée de quinze (15) ans renouvelable.

(2) La Société des Grumes du Cameroun S.A devra déposer une
demande de renouvellement au moins un (01) an avant l'expiration de celle-ci. Passé ce
délai, la concession deviendra caduque de plein droit à compter de son expiration.

ARTICLE 4.- (1) Pendant la durée de validité de la concession forestière, la Société des
Grumes du Cameroun S.A devra se conformer strictement au plan d'aménagement de
ladite concession et aux dispositions du cahier des charges y relatifs.

€) Elle ne peut faire opposition à l'exploitation par permis, des produits
forestiers spéciaux dont la liste est fixée par le Ministre chargé des forêts, ni à
l'exploitation des ressources du sous-sol.

ARTICLE 5.- (1) La convention objet de la présente concession, est évaluée tous les trois
(03) ans suivant les modalités fixées par le Ministre en charge des forêts.

(2) Elle peut être annulée avant terme en cas d'irrégularités graves dûment
constatées après avis motivé du Ministre en charge des forêts.

ARTICLE 6.- Le présent décret, qui prend effet à compter de sa date de signature, sera
enregistré, puis publié au Journal Officiel en français et en anglais./-

Yaoundé, le 0 5 OCT. 2010 |

PREMIER MINISTRE,

